Citation Nr: 9921280	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  94-33 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an original rating in excess of 10 percent for 
post-traumatic stress disorder, for the period prior to October 
30, 1990. 

2.  Entitlement to an increased rating in excess of 50 percent 
for post-traumatic stress disorder, for the period on and 
subsequent to October 30, 1990.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from August 1966 to August 1968.  
This matter came before the Board of Veterans' Appeals (Board) on 
appeal from an August 1990 rating decision by the New Orleans, 
Louisiana, Regional Office (RO), which, in part, granted service 
connection and assigned a 10 percent evaluation for post-
traumatic stress disorder, effective March 8, 1989.  Appellant 
appealed a subsequent February 1991 rating decision, which 
increased the evaluation for post-traumatic stress disorder from 
10 percent to 50 percent, effective October 30, 1990.  Since 
appellant and/or his representative has not withdrawn the issue 
of entitlement to an original evaluation in excess of 10 percent 
for post-traumatic stress disorder, that issue remains in 
appellate status and the Board has reframed the appellate issues 
accordingly on the title page of this decision.  See AB v. Brown, 
6 Vet. App. 35 (1993).

In a November 1994 Substantive Appeal, appellant indicated 
therein that he wanted a personal hearing "at a local VA office 
before the BVA" (i.e., a "Travel Board" hearing).  However, 
after the RO subsequently sent him a December 1995 hearing 
clarification letter, he returned it with a line checked off 
therein indicating that he wanted a hearing before "regional 
office personnel" instead of the Board.  An RO hearing was 
thereafter held in May 1996.  In November 1997, the Board 
remanded the case for additional evidentiary development.  

With regards to another procedural matter involving the issue of 
an increased rating in excess of 50 percent for post-traumatic 
stress disorder, for the period on and subsequent to October 30, 
1990, recently the VA amended its regulations for rating mental 
disorders, effective November 7, 1996.  See 38 C.F.R. §§ 4.125-
130 (1998).  Section 4.132 has been redesignated as § 4.130.  

Additionally, in Fenderson v. West, 12 Vet. App. 119 (1999), the 
United States Court of Appeals for Veterans Claims (formerly the 
United States Court of Veterans Appeals) (Court) explained that 
there was a legal distinction between a claim for an "original" 
rating and an "increased" rating claim.  In light of the 
aforestated legal distinction in Fenderson, the Board has 
reframed the appellate issues as those delineated on the title 
page of this decision.  

Although the issue of a total rating based upon individual 
unemployability may have been raised in recent written statements 
by appellant and/or his representative, inasmuch as that issue 
has not been developed for appellate review, it is referred to 
the RO for appropriate action.  Kellar v. Brown, 6 Vet. App. 157 
(1994).  


FINDINGS OF FACT

1.  All available, relevant evidence necessary for disposition of 
the appeal, to the extent legally required, has been obtained by 
the RO.

2.  Appellant's service-connected post-traumatic stress disorder, 
for the period prior to October 30, 1990, was manifested 
primarily by complaints of anxiety, depression, sleep 
difficulties, social withdrawal, anger, and nightmares.  Any 
symptomatology reasonably attributable to the service-connected 
post-traumatic stress disorder more nearly approximated 
considerable, but not severe, social and industrial 
inadaptability for that period in question.

3.  Appellant's service-connected post-traumatic stress disorder, 
for the period on and subsequent to October 30, 1990, is 
manifested primarily by complaints of anxiety, depression, sleep 
difficulties, social withdrawal, anger, irritability, flashbacks, 
and nightmares.  He is well-oriented, with essentially intact 
cognitive functioning.  He resides with his spouse and children; 
has a few friends; and socializes to some extent by bowling in a 
bowling league and golfing with a friend.  Any symptomatology 
reasonably attributable to the service-connected post-traumatic 
stress disorder more nearly approximates considerable, but not 
severe, social and industrial inadaptability, for that period in 
question and does not result in occupational and social 
impairment with deficiencies in most areas.


CONCLUSIONS OF LAW

1.  The criteria for an original evaluation of 50 percent for 
appellant's post-traumatic stress disorder, for the period prior 
to October 30, 1990, have been met.  38 U.S.C.A. §§ 1155, 
5107(b); 38 C.F.R. §§ 4.7, 4.10, 4.129, 4.130, 4.132, Code 9411 
(effective prior to November 7, 1996).  

2.  The criteria for an original evaluation in excess of 50 
percent for appellant's post-traumatic stress disorder, for the 
period prior to October 30, 1990, have not been met.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 4.7, 4.10, 4.129, 4.130, 4.132, Code 9411 
(effective prior to November 7, 1996).

3.  The criteria for an increased evaluation in excess of 50 
percent for appellant's post-traumatic stress disorder, for the 
period on and subsequent to October 30, 1990, have not been met.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.10, 4.129, 4.130, 4.132, 
Code 9411 (effective prior to, on, and subsequent, to November 7, 
1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that appellant's post-traumatic stress 
disorder evaluation claim is "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a) (West 1991), in that the claim is 
plausible.  This being so, the Board must examine the record and 
determine whether the VA has any further obligation to assist in 
the development of this claim.  38 U.S.C.A. § 5107(a).

After reviewing the record, the Board is satisfied that all 
relevant facts with respect to this claim have been properly 
developed and that no useful purpose would be served by again 
remanding that issue with directions to provide further 
assistance to the appellant.  A comprehensive medical history and 
detailed findings regarding the appellant's service-connected 
post-traumatic stress disorder over the years are documented in 
the medical evidence, including for the respective periods in 
question.  In a January 1998 letter, the RO requested any 
additional, relevant medically information/evidence from 
appellant.  However, a written response from him vaguely 
mentioned VA treatment without providing any specific 
information/evidence.  The RO also sought additional VA 
outpatient treatment records, but such records that were obtained 
are rather immaterial.  Thus, there is no indication that other 
medical records exist that would indicate a greater degree of 
current severity of the psychiatric disability than that shown by 
the current evidentiary record for the respective periods in 
question.  Pursuant to the Board's November 1997 remand, a 
sufficiently detailed and comprehensive VA psychiatric 
examination was conducted in May 1998.  That May 1998 psychiatric 
examination included clinical psychiatric findings and assignment 
of a score on the Global Assessment of Functioning Scale (GAF 
Scale), which deals with the degree to which an individual 
functions socially and industrially.  Thus, the Board concludes 
that the evidence is sufficient for reaching a fair and well-
reasoned decision with respect to the claim, and that the duty to 
assist appellant as contemplated by 38 U.S.C.A. § 5107(a) has 
been satisfied.

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity under the VA's Schedule for Rating Disabilities.  
38 U.S.C.A. § 355; 38 C.F.R. Part 4.  The Board will consider the 
appellant's service-connected post-traumatic stress disorder in 
the context of the total history of that disability, particularly 
as it affects the ordinary conditions of daily life, including 
employment, as required by the provisions of 38 C.F.R. §§ 4.1, 
4.2, 4.10 and other applicable provisions.  

In reaching these determinations, the Board has applied the 
provisions of the Schedule for Rating Disabilities in a manner 
most beneficial to the appellant.  Rating disabilities is not an 
exact science, as indicated by the Schedule for Rating 
Disabilities.  It should be appreciated that rating a disability 
is dependent in large measure upon the impact the disability has 
upon industrial functioning, as is recognized by the provisions 
of 38 C.F.R. Part 4, § 4.1.

The VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4, 
§§ 4.125-132, effective February 3, 1988 until amended November 
7, 1996, provided a general rating formula for psychoneurotic 
disorders, including post-traumatic stress disorder (Diagnostic 
Code 9411), based upon the degree of incapacity or impairment:  A 
50 percent evaluation required that the ability to establish or 
maintain effective or favorable relationships with people was 
considerably impaired; and that by reason of psychoneurotic 
symptoms, the reliability, flexibility and efficiency levels were 
so reduced as to result in considerable industrial impairment.  A 
70 percent evaluation required that the ability to establish and 
maintain effective or favorable relationships with people was 
severely impaired; and that the psychoneurotic symptoms were of 
such severity and persistence that there was severe impairment in 
the ability to obtain or retain employment.  A 100 percent 
evaluation required that attitudes of all contacts except the 
most intimate be so adversely affected as to result in virtual 
isolation in the community and there be totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of reality 
with disturbed thought or behavioral processes (such as fantasy, 
confusion, panic, and explosions of aggressive energy) associated 
with almost all daily activities resulting in a profound retreat 
from mature behavior; and that the individual was thereby 
demonstrably unable to obtain or retain employment.  38 C.F.R. 
§ 4.132 (effective prior to November 7, 1996).

The recently amended VA's Schedule for Rating Disabilities 
(effective November 7, 1996) provides a general rating formula 
for mental disorders, including post-traumatic stress disorder:  
A 100 percent evaluation requires total occupational and social 
impairment, due to such symptoms as:  gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform the 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own name.  A 70 
percent rating requires occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms as:  
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial disorientation; 
neglect of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 50 percent rating requires occupational and 
social impairment with reduced reliability and productivity due 
to such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and maintaining 
effective work and social relationships.  38 C.F.R. § 4.130 
(effective November 7, 1996).

Appellant contends, in essence, that his post-traumatic stress 
disorder is more severe than currently evaluated.  He contends 
that said disorder is manifested by frequent flashbacks, 
nightmares, and other associated symptomatology and has caused 
him to avoid people.

With respect to the period prior to October 30, 1990, the RO 
assigned a 10 percent evaluation for appellant's service-
connected post-traumatic stress disorder.  On VA hospitalization 
in mid-1984, appellant's complaints included anger, depression, 
and visual hallucinations; and he was treated and diagnosed for 
atypical impulse control disorder.  A post-traumatic stress 
disorder was neither clinically reported nor treated at that 
time.  The evidentiary record indicates that he was employed as a 
maintenance man in 1988.  During mid-1988 VA hospitalization, he 
underwent detoxification for alcohol/drug abuse.  He reportedly 
began drinking at age 18, and divulged that alcohol and marijuana 
use became a problem by his early 20's.  A post-traumatic stress 
disorder was neither clinically reported nor treated at that 
time.  

On January 1990 VA hospitalization (a period of observation and 
evaluation for post-traumatic stress disorder), appellant's 
complaints included social withdrawal, being short-tempered, 
anxiety, nightmares, and startle reaction.  Occasional alcohol 
and marijuana use were noted.  There were no clear flashbacks.  
It was alleged that since service, he had been unable to retain a 
"steady" job.  Clinically, his affect was described as quite 
labile with a shifting anxious-depressed mood.  He exhibited 
occasional anger.  Thought processes were impaired by 
circumstantiality and loose associations.  It was noted that most 
of time, he was under control but that there was definite 
inappropriateness of affect.  He was well-oriented with intact 
memory and recall, although concentration was diminished.  The 
impressions included very poor impulse control, suspiciousness, 
lack of trust, inappropriate mood, and definite thought disorder 
with marked circumstantiality and occasional loose associations.  
Diagnoses were probable post-traumatic stress disorder; 
polysubstance abuse in partial remission; and mixed personality 
disorder with schizotypal and paranoid features.  VA outpatient 
treatment reports dated in May and June 1990 indicated that 
appellant reported having violent ideation and near total social 
withdrawal.  However, near total social withdrawal was not 
actually clinically observed or described.  Post-traumatic stress 
disorder was assessed.  

A significant point is that at least a considerable part of 
appellant's psychiatric symptomatology manifested during the 
period prior to October 30, 1990 was not medically attributable 
to the service-connected post-traumatic stress disorder.  For 
example, symptomatology such as circumstantiality and occasional 
loose associations were medically attributed to a thought 
disorder, not the service-connected post-traumatic stress 
disorder.  Additionally, service connection is not in effect for 
polysubstance abuse and mixed personality disorder with 
schizotypal and paranoid features.  It is axiomatic that 
symptomatology attributable to non-service-connected disabilities 
may not be considered in rating a service-connected disability, 
to the extent such symptomatology may reasonably be 
differentiated therefrom.  However, with resolution of all 
reasonable doubt, it is the Board's opinion that the appellant's 
service-connected post-traumatic stress disorder, for the period 
prior to October 30, 1990, more nearly approximated considerable 
social and industrial inadaptability, the rating criteria for a 
50 percent evaluation.  However, the service-connected post-
traumatic stress disorder, in and of itself, was not shown, by 
competent evidence, to result in severe social and industrial 
inadaptability for the period prior to October 30, 1990.  In 
short, appellant's post-traumatic stress disorder symptomatology, 
such as nightmares, flashbacks, startle reaction, etc., were not 
clinically shown or described as severe, for the period prior to 
October 30, 1990.  

With respect to the period on and subsequent to October 30, 1990, 
VA psychologic and psychiatric examinations were conducted on 
said date.  Although appellant complained of various post-
traumatic stress disorder symptomatology, such as flashbacks, 
nightmares, and social withdrawal, it is significant that he 
reportedly socialized to a considerable extent (bowling weekly in 
a bowling league, golfing monthly with a friend, and dating a 
neighbor).  It was reported that his job as a maintenance man had 
been terminated in September 1989.  Diagnoses included post-
traumatic stress disorder; moderate recurrent major depression; 
mixed personality disorder; and alcohol/marijuana abuse in 
remission.  Moderately severe emotional impairment was noted.  
Although on November 1991 VA psychiatric examination, he 
reportedly was responding very well to group therapy and his 
post-traumatic stress disorder was diagnosed as in good remission 
without any social or industrial inadaptability, the post-
traumatic stress disorder was diagnosed as moderately severe on 
subsequent February 1994 VA psychiatric examination.  On that 
latter examination, the examiner stated that appellant's 
complaints of auditory and visual hallucinations appeared well 
beyond the scope of flashback-type phenomena; that there was 
significant paranoid ideation of a delusional level; that quite a 
lot of appellant's complaints were not directly related to 
Vietnam/combat; and diagnoses included personality disorder-
paranoid personality.  

At a May 1996 RO hearing, at T.1-4, appellant testified that he 
was nervous; avoided almost all social contact by staying in his 
house; had terminated employment as a maintenance man in 1989 
because "I could not take it anymore"; had not received 
outpatient treatment in nearly two years because it "got to 
him"; and the reason he no longer took medication to control his 
symptoms was because the medicine kept him "too drugged."  

On July 1996 VA psychiatric examination, appellant's complaints 
included daily flashbacks, depression, paranoia, irritability, 
sleep problems, and social withdrawal.  Clinically, his mood was 
anxious and irritable with a labile affect.  However, he denied 
suicidal/homicidal ideation and was well-oriented with intact 
memory and recall.  No thought disorder was noted.  The examiner 
noted that appellant appeared more impaired than when last 
examined in 1994; and that the current GAF Scale score was 
approximately 45 (social and industrial impairment was described 
as serious, with "no friends, unable to keep a job, depressed, 
withdrawn, and detaches from people."  However, the post-
traumatic stress disorder was diagnosed as moderately severe 
(which is the same level of severity assessed on the February 
1994 VA psychiatric examination).  Alcohol abuse was also 
diagnosed.  It is therefore unclear whether the examiner based 
the GAF Scale score of 45 (indicative of serious social and 
industrial impairment) on both the service-connected post-
traumatic stress disorder and the alcohol abuse condition or 
solely on the service-connected post-traumatic stress disorder.  

On May 1998 VA psychiatric examination, pursuant to the Board's 
November 1997 remand, appellant reported that he did not leave 
his house often (once every 3-4 days); lived with his spouse and 
children; drank occasionally; and had three friends.  Although he 
alleged having panic attacks, the examiner stated that there was 
no objective indication of panic attacks observed.  The examiner 
stated that appellant provided evasive responses, such as failing 
to give specific information concerning frequency/content of 
nightmares, panic attacks, flashbacks, depression, anxiety, etc.  
Additionally, the examiner noted that psychologic test results 
indicated definite exaggeration by appellant, rendering such 
results invalid.  Clinically, appellant was well-oriented.  The 
diagnoses were post-traumatic stress disorder by history; and 
personality disorder with schizoid, avoidant, and antisocial 
traits.

It should be pointed out that with respect to rating current 
disabilities, the more recent clinical evidence generally 
provides the more accurate picture of the disability level.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994), wherein the Court 
stated "[w]here...an increase in the disability rating is at 
issue, the present level of disability is of primary concern."  
In any event, it is of substantial import that on that May 1998 
VA examination, the psychiatrist, after review of the clinical 
findings elicited on that psychiatric examination, assigned a 
current GAF scale score of 55 (which corresponds to no greater 
than a moderate impairment level), albeit noting that assigning a 
score was difficult because of appellant's nonspecific and 
exaggerated responses.  The examiner additionally remarked that 
although appellant had a great deal of difficulty with 
interpersonal relationships, it was impossible to ascertain to 
what extent such difficulty was attributable to the service-
connected post-traumatic stress disorder versus the alcohol abuse 
condition, due to appellant's lack of specific responses to 
questions.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995), 
wherein the Court explained that "GAF is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness....  A 55-60 
rating indicates "moderate difficulty in social, occupational, 
or school functioning."  See also, Cathell v. Brown, 8 Vet. App. 
539 (1996); and Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
wherein the Court stated that a "GAF of 50 is defined as 
['][s]erious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any serious 
impairment in social, occupational, or school functioning (e.g., 
no friends, unable to keep a job).[']"  

In deciding this appellate issue, the Board has considered the 
overall social withdrawal and industrial inadaptability shown 
since October 30, 1990 and the frequency and severity of 
exacerbations of appellant's post-traumatic stress disorder 
symptomatology.  The provisions of 38 C.F.R. § 4.129 state that 
"in evaluating impairment resulting from the ratable psychiatric 
disorders, social inadaptability is to be evaluated only as it 
affects industrial adaptability."  

In short, the Board concludes that appellant's service-connected 
post-traumatic stress disorder, in and of itself, does not more 
nearly approximate the criteria for the next higher evaluation, 
because it does not result in either severe social and industrial 
inadaptability or occupational and social impairment, with 
deficiencies in most areas.  For the foregoing reasons, when 
considering solely the service-connected post-traumatic stress 
disorder, an increased rating in excess of 50 percent for the 
period on and subsequent to October 30, 1990 is not warranted.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.10, 4.129, 4.130, 4.132, 
Code 9411 (effective prior to, on, and subsequent to November 7, 
1996).  

An extraschedular evaluation is not warranted, since the evidence 
does not show that appellant's service-connected post-traumatic 
stress disorder presents such an unusual or exceptional 
disability picture as to render the application of the regular 
schedular standards impractical.  The clinical evidence does not 
show that the service-connected post-traumatic stress disorder, 
in and of itself, has markedly interfered with employment or 
required frequent periods of hospitalization, for the periods in 
question.  38 C.F.R. § 3.321(b)(1).  Since the preponderance of 
the evidence is against allowance of this appellate issue, the 
benefit-of-the-doubt doctrine is inapplicable.  38 U.S.C.A. 
§ 5107(b) (West 1991).


ORDER

An original rating of 50 percent for post-traumatic stress 
disorder for the period prior to October 30, 1990 is granted, 
subject to the applicable regulatory provisions pertaining to the 
payment of monetary awards.  To this extent, the appeal is 
allowed.

An increased rating in excess of 50 percent for post-traumatic 
stress disorder, for the period on and subsequent to October 30, 
1990, is denied.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

 

